Citation Nr: 0403163	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
to August 1995, and from November 1998 to April 2001.  This 
claim is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Fort Harrison, 
Montana which granted service connection for the disability 
at hand and assigned a 10 percent rating.  

The Board observes that in an October 2003 Written Brief 
Presentation the veteran's representative addressed the 
matter of entitlement to an increased rating for a bilateral 
eye disorder.  Following issuance of a statement of the case 
(SOC) regarding this matter in March 2003, the veteran 
specifically limited his appeal to the matter of the rating 
for the service connected hip disability (See VA Form 9, 
received in April 2003), and that is the only issue on appeal 
before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  An August 2001 letter provided notice of the VCAA as 
it pertained to the service connection claim.  A subsequent 
statement of the case (SOC) properly provided notice as to 
the "downstream" issue of an increased rating.  See 
VAOPGCPREC 8-2003.  

The veteran's right hip was last examined by VA in September 
2002.  He complained of both orthopedic and neurologic 
symptoms.  Right lateral femoral cutaneous nerve entrapment 
"'meralgia paresthetica'" was diagnosed.  The examination 
was conducted by a family nurse practitioner.  The veteran 
argues that his right hip disability is more disabling than 
the rating assigned reflects.  He has been treated for right 
hip complaints in March 2003 (subsequent to the VA 
examination).  As he asserts that the disability has 
increased in severity, appears to be receiving ongoing 
treatment, and was not examined someone who necessarily has 
expertise in evaluation of orthopedic or neurologic 
disorders, further development is indicated.  

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify the medical providers, both 
private and VA, who have treated him for 
his right hip since March 2003, then 
obtain complete clinical records of all 
such treatment.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the right hip 
disability.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should be 
provided the applicable rating criteria 
(orthopedic [Diagnostic Code 5251] and 
neurologic [Diagnostic Code 8729]).  Any 
indicated tests or studies should be 
completed.  All pertinent 
complaints/findings should be described 
in detail.

The examiner should specifically discuss 
the functional limitations associated 
with the veteran's right hip condition, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions due to pain on 
motion, and the effect the disability has 
upon daily activities.  The findings 
should include active and passive ranges 
of motion, and the examiner should note 
what are considered to be "normal" 
ranges of motion.  The examiner should 
further note any further functional 
impairment due to pain.  The examination 
report should include whether there is 
weakened movement, including against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and the examiner should 
opine regarding the extent to which these 
factors would result in any further 
limitation of motion and/or function.  If 
the appellant reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on function during flare-ups, and if 
feasible, express an opinion regarding 
the degree of such further limitation.  

The findings reported should be 
sufficiently detailed to permit 
consideration of all criteria listed 
under the applicable orthopedic and 
neurologic codes.  The examiner should 
comment as to whether or not there is any 
neurologic impairment not encompassed 
under the orthopedic codes which could be 
the basis for a separate neurologic code 
rating.  The examiner should provide 
complete rationale for all conclusions 
reached.   

3.  The RO should then readjudicate the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
SOC and afforded the opportunity to 
respond.  The case should be returned to 
the Board, if in order, for further 
appellate review

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


